Citation Nr: 1402029	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1956 to July 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in Atlanta in June 2013 to present testimony regarding the issues on appeal.  

In September 2013, the Board denied a compensable evaluation for bilateral hearing loss disability and granted 40 percent evaluations for the Veteran's peripheral neuropathy of the right and left lower extremities.  The issue of entitlement to service connection for hypertension was remanded for additional development.

As noted in the September 2013 remand, the Veteran, in a December 2009 statement concerning his hypertension claim, mentioned that he was on medication for his heart condition.  It is unclear whether he seeks service connection for heart disease.  The agency of original jurisdiction (AOJ) should seek clarification and take appropriate action following receipt of the Veteran's response.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the September 2013 remand, the Board directed that identified private records of treatment following a heart attack be requested.  The Veteran completed a release, and in November 2013, the identified records were received by the AOJ.

The Board also directed that the Veteran be afforded a VA examination to determine the etiology of his hypertension, to include whether it was related to service, to include herbicide exposure therein, or whether it was aggravated by the Veteran's service-connected diabetes mellitus.  

An examination was carried out in October 2013, prior to receipt of the above-noted private records.  The examiner diagnosed hypertension.  She opined as follows:

The veteran was diagnosed as having HTN sometime around 1999, the exact onset date is not clearly dated.  But the firt [sic] documented HTN is in 1999, at that time the veteran was not diagnosed as having type II DM, In 2004, he was diagnosed as having DM type II and was placed on medication.  HTN is not one of the presumptive diagnosis of the agent orange related illness, and hypertension is one of the cardiovascular complication of Diabetes, but the diabetes related HTN follow several years after the onset of diabetes.  The veteran's hypertension is an essential HTN.

Unfortunately, this opinion does not adequately address the question of whether hypertension is directly related to service (as opposed to being subject to service connection on a presumptive basis), or whether it is aggravated by the Veteran's service-connected diabetes mellitus.  Accordingly, it is not adequate for the purpose of deciding the instant claim, and clarification must be sought.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the examination report is inadequate for the purpose of deciding the claim, the appeal must again be remanded for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the October 2013 examination.  The examiner is asked to review the claims file (including the discussion in this remand).

If the October 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should provide opinions as to the following:

a.  whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension is related to any disease or injury in service, to include having served in Vietnam and being exposed to herbicides.

b.  whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.

c.  whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  Aggravation means that the secondary disability has permanently worsened beyond its normal progression due to the primary disability.

The underlying reasons for all opinions expressed must be included in the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the addendum report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Then, after ensuring the examination report is adequate and undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



